REYNOLDS, District Judge,
concurring.
I agree with all aspects of the majority decision except its conclusion “that Side Letter 11, as a matter law, did not constitute an attack on the BLE” within the meaning of the anti-influence provision of RLA Section 2, Fourth. Because the record contains so little evidence on the purpose or probable effect of the side letter, my view is that this claim should have been dismissed solely on the ground that plaintiffs failed to adduce specific facts in support of it. See Fed.R.Civ.P. 56(e).